Citation Nr: 0308391	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  97-13 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) for the 
period February 5, 1996, to August 11, 1999.

2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD for the period commencing August 12, 1999.

3.  Entitlement to an increased evaluation for bilateral pes 
cavus with metatarsalgia and callosities, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision of the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the rating decision in May 1996 granted 
service connection for PTSD and assigned a 10 percent 
evaluation, effective February 5, 1996, which was the date of 
claim.  A rating decision in June 2000 increased the 
evaluation to 30 percent, effective August 12, 1999, which 
was the date of a VA psychiatric examination.

The Board remanded the case in March 2001 for additional 
development of the evidence.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c)(2002).


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by no more than moderate 
social and occupational impairment due to nightmares, 
depression and anger.

2.  The veteran's bilateral pes cavus is manifested by 
complaints of pain; however, there is no medical evidence 
showing all toes tending toward dorsiflexion, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, or marked tenderness under metatarsal heads.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for 
PTSD have been met for the period from February 5, 1996.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met at any time since the initial 
grant of service connection.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

3.  The criteria for a rating in excess of 10 percent for 
service-connected pes cavus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.14, 4.71a Diagnostic Code 5278 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.

The veteran's claims were received in February 1996 and there 
is no issue as to provision of a form or instructions for 
applying for the benefits.  38 U.S.C.A. § 5102 (West 2002); 
38 C.F.R. §§ 3.150, 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The veteran's service medical records and VA medical records 
dated from November 1994 to November 2002 have been obtained.  
The Board remanded the case in March 2001 for additional 
development of the evidence.  By letter dated in June 2001, 
the RO requested that the veteran identify all medical care 
providers who had treated him for PTSD and bilateral pes 
cavus since October 1997.  He was advised that the RO could 
request private medical records for him if he submitted the 
appropriate signed release forms with the address of the 
providers.  By letter dated in October 2002, the veteran was 
notified of the VA's duty to assist with regard to his claim 
for an increased rating for his service-connected disability 
(sic).  He was advised that the RO would request medical 
records and employment records as well as records from other 
Federal agencies.  He was told that he must give the VA 
enough information about any records so that they could be 
requested from the agency or person who had them.  He was 
provided with authorization and consent forms (VA Form 21-
4142) for the release to the VA of private medical records 
and requested to complete a form for each doctor or hospital 
where he was treated.  This letter, in conjunction with the 
previous notice regarding identifying treatment records, 
notified the veteran that he should provide information (who 
treated him) and the RO would get the records.  A February 
2003 Report of Contact (VA Form 119), shows that the veteran 
was contacted by telephone and indicated that he had no 
further evidence to submit.  The veteran has not identified 
any additional medical records that have not been obtained 
which are pertinent to his claims.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claims 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the veteran's VA treatment records and service medical 
records.  The veteran has not identified any additional VA or 
private treatment records with regard to his claim.  There is 
no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2002).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in March 
1996, June 1997, July 1999, August 1999, and January 2003.

On appellate review, there are no areas in which further 
development is needed.  Although the October 2002 letter from 
the RO notified the veteran of the VA's duty to assist under 
the VCAA, he and his representative have not been notified of 
the provisions of the implementing regulations.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  The notice and 
development undertaken by the RO and the Board has fulfilled 
the requirements of the VCAA, and no beneficial purpose would 
be served by delaying a decision for the sole reason of 
notifying the veteran of the regulations.  As discussed 
above, all pertinent evidence has been obtained and the 
veteran has been afforded VA examinations.  He has also had 
the opportunity to testify about his disorders.  

There would be no possible benefit to delaying adjudication 
of the case for notice of the VCAA or implementing 
regulations.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430.  Under these 
circumstances, adjudication of this appeal, without referral 
to the RO for initial consideration under VCAA, poses no risk 
of harm or prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


II.  Generally applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.


III.  Higher initial ratings for PTSD

By rating action in May 1996, service connection was granted 
for PTSD and a 10 percent evaluation was assigned from 
February 5, 1996.  By rating action in June 2000, the 
evaluation for PTSD was increased to 30 percent, effective 
from August 12, 1999.

This appeal being from the initial rating assigned to the 
service-connected disability upon awarding compensation, the 
entire body of evidence is for equal consideration.  The 
Court has held that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts founds, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability.  38 C.F.R. § 4.130 (2002). In 
evaluating impairment resulting from the ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability based on all of the 
evidence of record.  38 C.F.R. § 4.129 (2002).

The veteran's PTSD is rated under Diagnostic Code 9411.  
Effective November 7, 1996, VA revised the criteria for 
evaluating psychiatric disabilities.  61 Fed. Reg. 52,695 
(1996).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated  38 
C.F.R. § 4.130.  Pursuant to VAOPGCPREC 3-2000, where a 
regulation is amended during the pendency of an appeal, the 
Board must first determine whether the amended regulation is 
more favorable to the claimant than the prior regulation, 
and, if it is, the Board must apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change, and the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Under the rating formula for neurotic disorders in effect 
prior to November 7, 1996, a 10 percent evaluation was 
warranted when there was evidence of emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating was assigned for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 1997).  Although poor contact 
with other human beings was felt to be possibly indicative of 
emotional illness, social inadaptability was evaluated only 
as it affected industrial adaptability.  38 C.F.R. § 4.129 
(effective prior to November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301, 303 (1993), the Court 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
qualitative in nature, whereas the other terms, e.g., 
"considerable" and "severe," were quantitative.  In a 
precedent opinion, VA's General Counsel concluded that 
"definite" was to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represented a degree of 
social and industrial inadaptability that was "more than 
moderate but less than rather large."  The term considerable, 
the criterion for a 50 percent evaluation, was to be 
construed as "rather large in extent or degree."  VAOPGCPREC 
9-93.  The Board is bound by this interpretation of the terms 
"definite" and "considerable." 38 U.S.C.A. § 7104(c) (West 
2002).

Under Diagnostic Code 9411, as amended, a 10 percent rating 
is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation contemplates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

VA outpatient records dated from November 1994 to February 
1996 include a  January 1996 VA Psychiatry Information Sheet 
which shows that the veteran reported that he was working and 
that he experienced memory or concentration problems, 
depression, anxiety and flashbacks of the war.  A February 
1996 Mental Hygiene clinic note shows that the veteran 
reported he lost his temper too much and yelled at his wife 
and people at work.  He also reported flashbacks of things 
that happened in Viet Nam.  The assessment was chronic 
dysthymia, rule out PTSD.

A March 1996 VA psychological evaluation noted that the 
veteran appeared mildly to moderately anxious and tense.  It 
was noted that he was suspicious, mistrusting and had rather 
poor social skills and judgment.  

On VA examination in April 1996, the veteran reported that 
his nerves bothered him.  He indicated that he would get mad 
at himself and did not know why.  He reported that airplanes 
bothered him and that he had thoughts of Viet Nam.  He 
indicated that he was currently working in a uniform plant, 
since March 1992.  He indicated that he was married and got 
along well with his wife.  He reported that he spent his time 
shopping with his wife.  He indicated that he had bowled, but 
it now hurt his back and legs.  He gave up hunting after 
return from Viet Nam because he did not like the noise of the 
guns.  He reported that he socialized, including going to 
church and visiting friends.  He indicated that crowds 
sometimes bothered him and he felt uncomfortable.  In a 
restaurant, he wanted to sit by the door so he could get out.  
He indicated that he slept six to seven hours and had no 
nightmares lately.  He indicated that he heard noises once in 
a while when no one was there.  The examiner indicated that 
no delusional material was found.  The veteran reported that 
he sometimes felt he was back in Viet Nam but knew he was not 
there.  Noises of a gunshot made him jump.  On mental status 
evaluation, speech was normal.  Mood showed periodic 
depression.  Thought processes were normal.  The examiner 
indicated that the veteran had some problems with memory 
during the evaluation.  It was indicated that there were some 
possible hallucinations, maybe some form of flashback.  There 
were no delusions.  Anxiety was found.  Insight was 
superficial.  Judgment was good.  There was no suicidal 
ideation, but some homicidal feelings when angry.  The 
diagnosis was chronic delayed mild PTSD.  

On VA examination in June 1997, the examiner indicated that 
the claims file was reviewed and summarized the medical 
evidence regarding PTSD.  The veteran complained of his 
nerves getting away from him.  His wife reported that the 
veteran raised hell with her and that little things bothered 
him.  The veteran reported that he had worked in shirt 
factory for three years and was a supervisor of 50 women.  He 
reported that he spent his time watching television and going 
out to eat.  He indicated that he was too tired after work 
for any hobbies.  He felt that he socialized all right and 
visited friends.  He indicated that crowds sometimes bothered 
him.  He indicated that he slept six to seven hours a night 
with some disturbance.  He indicated that he did not have 
nightmares since he had been on medication, but his wife said 
otherwise.  He reported hearing some noises that he couldn't 
find the source for, but no delusional material was found.  
He reported that he had flashbacks or vivid memories 
occasionally.  Noise of a gunshot would make him hit the 
ground, if unexpected.  A backfire scared him and he tried to 
get to cover.  On examination, speech was normal.  Mood 
showed some depression.  Thought processes were normal.  
Memory showed some trouble in the interview.  The veteran 
indicated that he didn't remember names.  It was noted that 
he had anxieties.  Insight was superficial and judgment was 
fair.  There were no suicidal ideations, but some occasional 
homicidal feelings.  The veteran's wife reported that he 
yelled a lot and acted like a manic at times.  She indicated 
that he had nightmares about Viet Nam about once a month.  
The impression was chronic delayed PTSD.  The examiner 
indicated that the Global Assessment of Functioning (GAF) 
scale score would be 51.  The examiner indicated that the 
veteran had some difficulty in his social and industrial 
abilities, but seemed to do well at his current job, but 
might not be able to do any other job.  

In September 1997, the veteran testified that he averaged one 
nightmare per week and that he experienced flashbacks.  He 
indicated that he had increased startle response to loud 
noises.  He testified that he had a bad temper and that he 
would get mad at work.  He indicated that he had difficulty 
in crowds of people, but that he was able to go to church.  
He also reported feelings of guilt for surviving. 

On VA examination in August 1999, the veteran reported that 
his functioning was fair and that he felt like going to work 
sometimes, and sometimes he did not.  He reported nightmares 
approximately once every 2 to 3 months, which involved Viet 
Nam or were about people he knew who were sick or had died.  
He reported that he thought about Viet Nam a considerable 
amount during the day.  He indicated that he was easily 
startled.  He went to restaurants, but usually sat with his 
back to the wall.  He went to store only when he had to.  He 
reported that he did not have time to watch television.  He 
indicated that he had been married for 32 years and that he 
got along well with his wife.  He indicated that he worked in 
a plant and had no problems at work.  He stated that he had 
not done anything in five or six years and that he did not 
feel like going anywhere.  On examination, speech was 
somewhat slow.  Predominant mood was one of depression and 
affect was appropriate to content.  Thought processes and 
associations were logical and tight.  There was no loosening 
of associations or confusion.  There was no gross impairment 
of memory and the veteran was oriented in all spheres.  No 
hallucinations were complained of and no delusional material 
was noted on examination.  Insight and judgment were 
adequate.  The veteran denied suicidal ideation.  The veteran 
reported homicidal ideation, but denied any intent.  The 
impression was chronic PTSD and the GAF scale score was 57.  

A December 2001 VA outpatient record shows that the veteran 
complained of depression and it was noted that he had been 
lost to follow-up at the Mental Health Clinic.  He was 
referred for a Mental Health Clinic consultation.  VA Mental 
Health Clinic outpatient records show that the veteran was 
seen from January to September 2002.  In January 2002, he 
reported experiencing depression for at least the previous 
year.  He also reported problems with concentration and low 
energy level.  He denied any nightmares.  He indicated that 
he was able to go out to eat with his wife but avoided crowds 
and war movies.  He described a sense of estrangement from 
others and increased irritability.  The assessment was PTSD 
and dysthymia and the GAF scale score was 51.  A March 2002 
entry noted improvement of mood and irritability after taking 
medications.  The GAF scale score was 51.  In June 2002, he 
reported that he was doing well on medication and that he was 
calmer and sleeping better.  He denied any problems with 
depression, flashbacks or nightmares.  The GAF scale score 
was 71.  

On VA examination in January 2003, it was noted that the 
veteran was followed through the Mental Hygiene Clinic and 
was taking medication.  He reported that he was doing just 
fine and had no problems.  He did report that he experienced 
intrusive thoughts about the war, often dealing with getting 
shot and killed.  He also reported being easily startled and 
that he did not like crowds.  He went to restaurants, but sat 
with his back to the wall.  If he went to a large store, he 
tried to get in and out quickly.  He indicated that he did 
not watch war movies because they got on his nerves.  He 
reported that sometimes when he saw a Vietnamese person, he 
wanted to hurt them even though he worked with some 
Vietnamese.  He reported that he was married and got along 
well with his wife.  He indicated that he had worked for the 
previous four years cleaning floors at a chicken-processing 
plant.  He denied any work-related difficulties.  He 
indicated that when not at work, he slept.  He reported that 
he attended church and visited with friends at a café 
occasionally.  On examination, he appeared somewhat 
lethargic.  Eye contact was limited.  No significant anxiety 
or dysphoria was noted.  Speech was normal.  Mood was 
generally euthymic and affect was appropriate to contact.  
Thought processes and associations were logical and tight.  
There was no confusion.  There was no gross impairment of 
memory and the veteran was oriented in all spheres.  There 
were no hallucinations or delusions.  Insight and judgment 
were adequate.  The veteran denied suicidal or homicidal 
ideation.  The assessment was chronic PTSD and the GAF scale 
score was 57.

After a full review of the record, the Board concludes that a 
30 percent rating, but no more, is warranted for the period 
from February 5, 1996, to August 11, 1999 under the old 
criteria of Diagnostic Code 9411.  The objective medical 
evidence shows that the veteran received treatment for PTSD 
beginning in January 1996.  In February 1996, he reported 
losing his temper both at work and with his wife.  On VA 
psychological evaluation in March 1996, it was noted that he 
was mildly to moderately anxious and tense.  The April 1996 
VA examination report indicated that the veteran complained 
of being bothered by crowds.  Flashbacks and anxiety were 
noted.  The June 1997 VA examination report noted a GAF scale 
score of 51.  The examiner indicated that the veteran had 
some difficulty in his social and industrial abilities and 
that, while he seemed to do well at his current job, he might 
no be able to do any other job.  It was reported that the 
veteran had problems with anger and being in crowds.  He also 
reported flashbacks and vivid memories.  The August 1999 
examination, which was the basis for the assigned of the 30 
percent rating, showed a GAF scale score of 57 and it was 
noted that the veteran reported nightmares, being easily 
startled and depression.

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that the evidence for the period from 
February 5, 1996, to August 11, 1999 supports a finding that 
PTSD resulted in definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people or psychoneurotic symptoms that resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment which would warrant a 30 percent rating under the 
old criteria of Diagnostic Code 9411.  The objective medical 
evidence from the initial grant of service connection shows 
essentially the same symptoms related to PTSD as are shown on 
the August 1999 VA examination report.  During this period, a 
GAF scale score of 51 was assigned in June 1997.  The GAF 
scale of 60 indicates moderate symptoms or moderate 
difficulty in social, occupation or school functioning.  A 
GAF scale score of 50 contemplates serious symptoms or any 
serious impairment in social, occupational or school 
functioning.  See American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  The veteran consistently reported symptoms such as 
nightmares, anxiety, being easily startled and avoidance of 
crowds.  While the evidence shows that he was employed and 
able to maintain a relationship with his wife, there is 
evidence of difficulties in his relationship and on the job.  
Therefore, the criteria for a 30 percent rating, but no more, 
have been met.  

The Board concludes the clinical findings do not support a 
rating in excess of 30 percent at any time since the initial 
grant of service connection, under either the old or new 
criteria.  As noted above, the objective evidence shows that 
the veteran has maintained employment and that he has been 
married for many years.  He is able to maintain a 
relationship with his spouse and with coworkers.  While it 
has been shown that he reported some problems handling 
crowds, he is shown to be able to socialize and go to 
restaurants, stores, and church.  In August 1999, he reported 
that he did not have any problems at work.  VA outpatient 
records dated from December 2001 to June 2002, show that he 
sought treatment for complaints of depression and some 
increased irritability.  On the most recent VA examination in 
January 2003, he reported that he was doing fine and had no 
problems.  While he indicated that he had some intrusive 
thoughts and did not like crowds, it was indicated that he 
was able to go to a large store and socialize at church or 
with friends.  He continues to be employed and maintain a 
relationship with his spouse.  There is no GAF scale score 
shown in the record lower than 51 since the initial grant of 
service connection.  The most recent VA examination report 
showed that the GAF scale score was 57, the same as shown on 
the August 1999 VA examination report.  The clinical findings 
during the entire appeal period do not show that the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
or that, by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment which 
would warrant a 50 percent rating under the old rating 
criteria of Diagnostic Code 9411.  The objective medical 
evidence does not show symptoms of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships which 
would warrant a 50 percent evaluation under the new rating 
criteria.  

As the Board finds that the preponderance of the evidence is 
against assignment of an evaluation in excess of 30 percent 
for PTSD at any time since the initial grant of service 
connection, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


IV.  Increased rating for bilateral pes cavus

Acquired claw foot (pes cavus) warrants a maximum 50 percent 
disability rating when there is bilateral marked contraction 
of plantar fascia with a dropped forefoot, all toes hammer 
toes, very painful callosities, and marked varus deformity, a 
30 percent disability rating is assignable when the preceding 
symptoms are unilateral, a 30 percent disability rating may 
also be assigned when there is a tendency toward bilateral 
dorsiflexion of all toes, limitation of dorsiflexion at the 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads, a 20 percent disability 
rating is warranted when the preceding symptoms are 
unilateral, a 10 percent disability rating is assignable when 
the great toe is dorsiflexed, there is some limitation of 
dorsiflexion at ankle, and definite tenderness under 
metatarsal heads, either bilaterally or unilaterally.  38 
C.F.R. § 4.71a, Diagnostic Code 5278 (2002). 

VA outpatient records dated from November 1994 to July 1995 
show treatment for a plantar wart of the left foot.  An April 
1997 consultation report shows that the veteran was seen for 
sore callus of the feet and pes cavus was noted.  

On VA examination in June 1997, the veteran reported that he 
wore shoe supports and worked on a concrete floor.  He 
reported that occasionally he felt a pop or a pain across the 
dorsum of both feet and if he didn't catch himself he would 
fall.  On examination, the veteran assumed a stance with the 
feet externally placed 60 degrees from straight ahead 
position.  In the standing position, all toes extended 
completely to 0 degrees.  There was no contraction.  There 
was no claw toe or hammertoe.  The fourth toes on both feet 
had a mild deviation at the interphalangeal articulation 
proximally, estimated at 10 degrees with the apex directed 
laterally.  On the bottom of the feet, there was visible 
thickening of the skin on the plantar aspect of the first and 
fifth metatarsal phalangeal articulation.  On the right foot, 
there was moderate thickening of the skin in that area.  No 
circulatory impairment was present.  Palpation and passive 
movement of the metatarsal phalangeal articulations, 1 to 5 
of both feet, caused pain.  It was indicated that x-rays of 
the left foot showed a small area of ossification at the 
anterior attachment of the Achilles tendon in the distal 
aspect of the os calcis.  X-rays of the right foot showed a 
spur on the nonweightbearing anterior aspect of the os calcis 
at the attachment of the plantar fascia.  The diagnosis 
included mild bilateral pes cavus.  

In September 1997, the veteran testified that he wore inserts 
in his shoes and that prior to wearing them he had callus 
build up on his feet.  He reported pain in his feet and 
numbness in his leg.  He indicated that about twice per week 
he felt that his feet would give out on him.  He testified 
that he had fallen on occasion.  He indicated that he worked 
on his feet and stood on concrete.  

On VA examination of the feet in July 1999, the veteran 
reported that the feet hurt all over.  He reported that he 
sometimes staggered and fell and that sometimes the feet went 
numb.  It was noted that he worked on his feet all day.  On 
examination, pulses were 2+.  The skin was normal.  
Sensation, muscle strength and range of motion were normal.  
It was indicated that arches were higher but not excessive.  
The examiner indicated that x-rays were normal and showed 
good alignment and slightly increased calcaneal pitch angle.  
The examiner concluded that there was minimal pes cavus.  It 
was noted that symptoms matched nothing found on examination.  

On VA examination in January 2003, the examiner noted that 
the chief complaints were pes cavus, metatarsalgia and 
plantar callus.  Examination revealed mild diffuse callus on 
the left plantar beneath the fifth metatarsal head that was 
nontender to palpation.  On the right, thicker calluses under 
the first and fifith metatarsal heads with a little 
tenderness at the right first metatarsal head was noted.  
Muscle strength was 3+.  There was epicritic sensation and 
deep tendon reflexes were normal.  Gait was normal.  With 
weightbearing, the feet looked essentially normal.  On very 
close inspection, the examiner indicated that there might be 
a little bit of a high arch, but the veteran did not have the 
typical elevated instep high arch and varus low.  Heels and 
heel alignment was within normal limits with weightbearing.  
There was no contracture of the lesser toes or any hammering 
of those digits.  Range of motion of all joints of the foot 
and ankle were normal.  The assessment was that the veteran 
had the slightest degree of pes cavus.  There was no 
secondary significant contracture of the toes or of the 
metatarsophalangeal joints.  It indicated that his calluses 
were consistent with a mild pes cavus but would also go along 
with a history of 22 years of standing in a factory and 
current job of custodial service.  

Based upon the evidence of record, the Board finds a 
disability rating in excess of 10 percent is not warranted 
for the veteran's service-connected bilateral pes cavus.  The 
medical evidence shows that the veteran had complaints of 
bilateral foot pain.  The June 1997 VA examination report 
noted pain on palpation and passive movement of the 
metatarsal phalangeal articulations.  There is no evidence of 
contracture of the toes, claw toe, hammertoe or limitation of 
motion of the feet or ankle.  The disorder is not shown to be 
manifested by all toes tend toward dorsiflexion, limitation 
of dorsiflexion at the ankle to right angle, shortened 
plantar fascia, or marked tenderness under metatarsal heads 
which would warrant a 30 percent rating for bilateral pes 
cavus under Diagnostic Code 5278.

Alternatively, the Board has considered Diagnostic Codes 
5271, 5276, 5283, and 5284, as they may provide a disability 
rating in excess of 10 percent.  In this case, however, the 
medical evidence demonstrates no marked limitation of motion 
of the ankle, flatfeet, malunion or nonunion of the tarsal or 
metatarsal bones, or severe or moderately severe foot 
injuries.  Therefore, the Board finds these codes are 
inapplicable.

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher schedular evaluation in cases in which functional loss 
due to pain or weakness is demonstrated, and pain or weakness 
on use is not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§  4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In fact, it is doubtful that the veteran 
could be afforded a 10 percent disability under the present 
rating criteria without considering such factors, as there is 
no medical evidence showing that he suffers from great toe 
dorsiflexion or any limitation of dorsiflexion at the ankle, 
which are symptoms listed under the schedular criteria of 
Diagnostic Code 5278 for assigning a 10 percent disability 
rating.  There is no objective medical evidence, however, to 
show that pain, weakness, or any other factors result in 
additional functional limitation to a degree that would 
support a rating in excess of 10 percent at this time.  The 
VA examinations show that the veteran had mild pes cavus and 
the July 1999 report noted that the reported symptoms matched 
nothing found on examination.

The preponderance of the evidence is against a disability 
rating higher than 10 percent for the service-connected 
bilateral pes cavus.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A 30 percent rating for the service-connected PTSD is granted 
from February 5, 1996, the date of the initial grant of 
service connection, subject to the laws and regulations 
governing the award and disbursement of monetary benefits. 

A rating in excess of 30 percent for the service-connected 
PTSD is denied.

A rating in excess of 10 percent for the service-connected 
bilateral pes cavus is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

